DETAILED ACTION
	This office action is in response to the election filed on February 9, 2022.  Claims 1-16 are pending and in condition for allowance.  Note that non-elected method claims 17-30, without traverse, are formally canceled to pass this application to issuance.
	Applicant should file method claims 17-30 in a timely divisional (DIV) application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on February 9, 2022 is acknowledged.  Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Claims 17-30 do not meet the requirements for claim rejoinder because not all features of the allowed device/apparatus claims are present and expressly claimed in the method and claim body method steps of claim 17.  

This application is in condition for allowance except for the presence of claims 17-30, directed to Group non-elected without traverse (see election filed February 9, 2022).  Accordingly, claims 17-30 have been canceled in the attached Examiner’s Amendment to the Record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Non-elected claims 17-30 must be formally canceled to pass this application to issuance.  These claims should be filed in a divisional (DIV) application based on the formation and method steps that do not require each structural feature of claim 1 and/or claim 12.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 17-30 (Canceled).










Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 9, 2022 and November 4, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (eleven (11) pages) were received on August 14, 2020.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-16 are allowed.  Claims 1 and 12 are in independent claim form, noting independent claim 12, which is considered the broadest single claim under examination (“as a whole” as “as arranged”).  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Yin ‘483; Masuda ‘371; see attached PTO-892 form references A-D) does not expressly teach or reasonably suggest, in combination, each claim limitation as arranged by independent claims 1 or 12.  In particular, the overall combination to include the extra-cavity nonlinear crystal(s), which are external to the laser “resonator” which includes a intracavity nonlinear crystal in order to function as claimed for mixing in the “pulsed laser system.”  The Examiner must consider the claims as a whole in the context of Applicant’s specification and drawings, in particular Figs. 1 and 4-8.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  See also the International Search Report and Written Opinion (cited in the IDS filed February 9, 2022).  The Examiner 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D:

-Reference A to Dam ‘789 is pertinent to imaging and pumping from external to a cavity with a nonlinear crystal.
-Reference B to Seelert ‘608 is pertinent to intra-cavity sum frequency mixing with two resonator areas.
-Reference C to Yin ‘281 is pertinent to a cavity for a laser to generate an Nth harmonic beam using nonlinear crystals.
-Reference D to Injeyan ‘748 is pertinent to a laser pumping system to incorporates intra-cavity doubling.

If Applicant wishes to pursue non-elected claims 17-30 (without traverse on February 9, 2022), a timely divisional (DIV) application should be filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 25, 2022